290 F.2d 816
Hugh Donald YANKEY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 14360.
United States Court of Appeals Sixth Circuit.
June 3, 1961.

Robert D. Simmons, Asst. U.S. Atty., Louisville, Ky.  (William B. Jones, U.S. Atty., Louisville, Ky., on the brief), for appellee.
Hugh Donald Yankey, appellant, in pro. per.
Before MILLER, Chief Judge, and MARTIN and WEICK, Circuit Judges.

ORDER.

1
The appellant, Hugh Donald Yankey, has appealed from denial by the United States District Court of his petition for writ of habeas corpus.  He was convicted of bank robbery and sentenced by Judge Shelbourne to twenty years' imprisonment.


2
This court is of opinion that petition for habeas corpus was not the proper procedure to be pursued by appellant in support of his allegations that his constitutional rights had been violated.


3
Among other things, Section 2255, Title 28 U.S.C.A., provides: 'An application for a writ of habeas corpus in behalf of a prisoner who is authorized to apply for relief by motion pursuant to this section, shall not be entertained if it appears that the applicant has failed to apply for relief, by motion, to the court which sentenced him, or that such court denied him relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the legality of his detention.'  See Curran v. Shuttleworth, 6 Cir., 180 F.2d 780, 781; Ford v. United States, 6 Cir., 234 F.2d 835, 836.  See also Norris v. Looney, 10 Cir., 232 F.2d 298; Duquesne v. Steele, 8 Cir., 197 F.2d 56; Slaughter v. Fleming, 4 Cir., 248 F.2d 943.


4
The judgment of the United States District Court, denying appellant's petition for writ of habeas corpus, is hereby affirmed.


5
It is so ordered.